                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


SHANNON LEWANDOWSKI,

               Plaintiff,

       v.                                                    Case No. 16C1089

CITY OF MILWAUKEE,

               Defendant.


        DEFENDANT’S REPLY TO PLAINTIFF’S PROPOSED FINDINGS OF FACT


       PLEASE TAKE NOTICE that Defendant City of Milwaukee, represented by City

Attorney Grant F. Langley, by Assistant City Attorney Robin Pederson, hereby files this reply to

plaintiff’s statement of additional facts response (ECF Doc. 87) filed in response to defendant’s

motion for summary judgment (ECF Doc.76-80).

       According to local rule, an opposing party may not file not more than 100 separately

numbered statements of additional facts. Civil L. R. 56(b)(2)(B)(ii). The City objects to

Lewandowski’s violation of this rule by her including multiple facts per numbered paragraph,

and extensive use of sub-parts without receiving permission of the Court. Defendant requests that

any facts beyond the first discrete and separate 100 offered facts be disregarded by the Court.

       Milwaukee Police Department Background

       1. Defendant’s sworn officers and detectives are majority male. [Declaration of Shannon
Lewandowski dated June 20, 2019 (“Pl. Decl.”), ¶ 2; Deposition of MaryNell Regan taken on
January 17, 2019 and attached to the Pl. Decl. as Ex. 45 (“Regan Dep.”), p. 34] The Detective
Bureau has a higher percentage of males than females; “it’s mostly men.” [Deposition of Johnny
Sgrignuoli taken on February 28, 2019 and attached to the Pl. Decl. as Ex. 46 (“Sgrignuoli
Dep.”), p. 96]

       No dispute.



        Case 2:16-cv-01089-WED Filed 07/12/19 Page 1 of 37 Document 95
         2. Defendant routinely holds female members of the Department to higher standards than
male members, treating the female department members worse than male officers in violation of
their right to Equal Protection of the laws. Defendant maintains a “good ol’ boys club”
atmosphere at the Department that has persisted throughout Plaintiff’s career in law enforcement
with the Defendant, regardless of the official policies allegedly prohibiting such conduct. [Pl.
Decl., ¶¶ 179-80] Defendant continues to treat male members of the Department more favorably
than females. [Pl. Decl., ¶ 186]

       Disputed. Object as uncorroborated hearsay. Oppose consideration by the Court to

the extent that it constitutes inadmissible evidence.

        3. As supervisors at Defendant, male Lt. Hanley and male Lt. Leitzke are both mandatory
reporters of violence by Defendant’s employees. Lt. Leitzke and Wilkinson, at all times material
herein, were personal friends. [Pl. Decl., ¶¶ 25, 27]

       No dispute as to first sentence. Disputed as to second sentence. Object as irrelevant.

       4. Chief Edward Flynn had an “open door” policy at Defendant. [Pl. Decl., ¶ 43 & Ex. 5;
Sgrignuoli Dep., p. 17 (he denies that such a policy existed)]

       Disputed. As a paramilitary organization, Chief Flynn, along with every other Chief

of Police in the history of the Milwaukee Police Department, utilized a chain of command

structure of reporting within the organization.

       5. MaryNell Regan was Executive Director of the Milwaukee Fire & Police Commission
from September 2, 2015, to April 23, 2018, when she resigned. She was a cabinet member of
Milwaukee Mayor Tom Barrett, and she functioned as an administrator to the Fire & Police
Commission. [Regan Dep., pp. 4-7, 9] Regan testified that she may have reviewed the hearing
examiner’s draft of his decision after Plaintiff’s Fire & Police Commission hearing. [Regan Dep.,
p. 26]

       No dispute.

       6. The Fire & Police Commission and the Chief of Police are considered the final
policymakers for the Milwaukee Police Department. [Regan Dep., pp. 9-10 & Ex. 1]

       This statement is too broad for the City concur. In some instances it is true, and in

some it is not, the specific context matters.

       Shannon Lewandowski’s Background with MPD




                                                2

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 2 of 37 Document 95
        7. Plaintiff was hired by Defendant’s Police Department in June 1999 as a police officer,
and she was employed by Defendant in various positions for over 17 years. In 2005, Plaintiff was
promoted to detective, and she spent the majority of her career assigned to violent crimes. [Pl.
Decl., ¶ 3]

       No dispute.

       8. Throughout most of her career, Defendant assigned Plaintiff to undesirable tasks at
work because she is female and later because she complained of discrimination and retaliation.
[Pl. Decl., ¶ 4] Because Plaintiff would not back down from complaining about injustice and
discrimination when she saw it, other department members and command staff called her
derogatory names such as “pitbull” and “black cloud.” [Pl. Decl., ¶ 5]

       Disputed. Object as uncorroborated hearsay. Oppose consideration by the Court to

the extent that it constitutes inadmissible evidence.

       9. Plaintiff received a good performance review in 2014, the year before her termination.
[Pl. Decl., ¶ 8 & Ex. 7] Sgrignuoli saw and approved the performance reviews done on Plaintiff.
[Sgrignuoli Dep., p. 16]

       No dispute.

       10. While employed by Defendant, Plaintiff received Early Intervention Training to assist
fellow officers on the Department with personal issues or situations that came up during their
employment. [Pl. Decl., ¶ 9; Transcript of Fire & Police Commission Hearing dated August 10,
2016, Volume I, attached to the Pederson Declaration as Ex. 5 (“F&PC I”), p. 280]

       No dispute.

        11. During her employment with Defendant, Plaintiff became friends with another female
police officer, Melanie Beasley. In the fall of 2014, Plaintiff became aware that Beasley was
having some personal issues. [Pl. Decl., ¶ 17]

       No dispute.

        12. On or about October 5, 2014, after receiving a text from Beasley showing a paper
shooting target shot up from her boyfriend, Plaintiff asked her supervisor, Lt. Hanley, if that
looked to him like “foreplay.” Plaintiff obtained permission from Lt. Hanley to go to Beasley’s
house, where Plaintiff learned that Beasley had been suffering in an abusive relationship with
another Milwaukee police officer and member of a tactical unit, Robert Wilkinson. Beasley told
Plaintiff that she attempted to end the relationship numerous times after learning that Wilkinson
was married but that he had made threats to her and that she was afraid for her safety. [Pl. Decl.,
¶¶ 18-21] Throughout October 2014, Plaintiff continued to stay in touch with Beasley and
counsel her about reporting the situation to her superiors. [Pl. Decl., ¶ 29]



                                                 3

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 3 of 37 Document 95
       Allegations as to Lt. Hanley disputed. Object as irrelevant to the instant matter.

Object as uncorroborated hearsay. Oppose consideration by the Court to the extent that it

constitutes inadmissible evidence.

        13. In January 2015, Plaintiff was assigned to the Power Shift at Defendant’s District
Three. [Pl. Decl., ¶ 74] At that time, Acting Captain John Sgrignuoli supervised the detectives,
including Plaintiff. [Sgrignuoli Dep., p. 10] All detectives were part of the Criminal Investigation
Bureau at that time. [Sgrignuoli Dep., pp. 10-11]

       No dispute.

        14. Acting Captain Sgrignuoli described Plaintiff as “a very hard worker, pays attention
to detail, very persistent. … Goes the extra mile, very – just a thorough, very hard-working
detective. … Very independent, outspoken, confident, dedicated.” “I thought she was, like I said,
hard-working, dedicated, very competent at her detective role.” [Sgrignuoli Dep., p. 13, Conf. p.
99] Regan “was consistently told she was a good detective.” [Regan Dep., p. 65]

       No dispute. The City notes that this undermines Lewandowski’s own theory of her

case, showing that there was not systemic discrimination or retaliation, and that one of her

own identified “bad actors,” Lt. Sgrignuoli, did not undermine her at her evaluations. This

goes to the issue of no reasonable juror being able to find in Lewandowski’s favor.

         15. On or about January 11, 2015, Plaintiff was the victim of a break-in at her home
while she was present and off-duty. Plaintiff caught the suspect after a foot chase and arrested
him. When the break-in suspect was taken to the Department that day, he falsely accused
Plaintiff of using the “N” word against her. [Pl. Decl., ¶¶ 77-78] In a later court hearing he
testified that Plaintiff did not use the “N” word in chasing and apprehending him, and he
acknowledged that he had lied about it at the time of his arrest. [Pl. Decl., ¶ 127]

       The City lacks sufficient knowledge or information to confirm or deny the

allegations. Object as to relevance. Object as uncorroborated hearsay. Oppose

consideration by the Court to the extent that it constitutes inadmissible evidence.

        16. Throughout 2015, many of Plaintiff’s fellow officers told her that she was “nuts” for
complaining about discrimination and “bucking the system.” Several officers told Plaintiff
during that time that she would be fired. [Pl. Decl., ¶ 160]




                                                 4

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 4 of 37 Document 95
       The City lacks sufficient knowledge or information to confirm or deny the

allegations. Object as to relevance. Object as uncorroborated hearsay. Oppose

consideration by the Court to the extent that it constitutes inadmissible evidence.

       Sex Discrimination Against Shannon Lewandowski

        17. On August 5, 2013, Plaintiff submitted a memo to Captain Wagner about continued
harassment from Lawrence Poggenburg that Defendant refused to assist her with. She wrote,
“Since the year 2005 I have been dealing with a harassing neighbor, a situation that most of
District three, and my supervisors throughout the years have been made aware of. I did get a
restraining order in 2011, and for the first year the behavior has ceased for the most part.
However this summer, my neighbor has re-started his intentional and offensive behavior and
direct this at me again.” She closed by stating, “Lawrence Poggenburg has a compulsive
preoccupation with having to make contact with me whenever he sees me home, and cannot
leave me or the front of my home alone as ordered. Since I did not get any assistance from
District Three Supervision in the past, and was told that this problem is a CIB problem to handle,
I am coming to you to take appropriate action.” No one responded. [Pl. Decl., ¶ 16 & Ex. 4]

       The City lacks sufficient knowledge or information to confirm or deny the

allegations. Object as to relevance; these events are too remote and too attenuated from the

termination to be causally related; these events do not concern any decision maker. Object

as uncorroborated hearsay. Oppose consideration by the Court to the extent that it

constitutes inadmissible evidence.

         18. On November 1, 2006, Plaintiff submitted a memo to Captain Dubis regarding
“Harassment by neighbor.” She noted that “Since the summer of 2005, I have had multiple
problems with my neighbor…. I have spoken to Sgt. Staton of District Three.” She added, “In
August of 2006, Lawrence Poggenburg threatened my job and my reputation. He stated to me
that ‘people like me do not belong on the Police Department’ and would do whatever it took to
either, ‘make me move or get me fired, whichever comes first.’ I am a single parent and the
provider for my children. This threat caused me great concern. Lawrence Poggenburg has
continually harassed me verbally, as well as using the power of the Police Department to further
harass me. He has also used other agencies by giving me unfounded parking citations.” [Pl.
Decl., ¶ 10 & Ex. 1]

       The City lacks sufficient knowledge or information to confirm or deny the

allegations. Object as to relevance; these events are too remote and too attenuated from the

termination to be causally related; furthermore, it was a different administration, Chief

                                                5

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 5 of 37 Document 95
Flynn started in 2008. Object as uncorroborated hearsay. Oppose consideration by the

Court to the extent that it constitutes inadmissible evidence.

        19. When Plaintiff obtained a temporary restraining order against Poggenburg on
November 15, 2011, Defendant refused to serve it on him despite its legal obligation to do so. On
November 28, 2011, Plaintiff wrote a letter to Defendant’s Chief of Police asking for help with
her neighbor situation and detailing all the ways that his male officers had refused to help her
over the years. [Pl. Decl., ¶¶ 11-12 & Ex. 2]

       Disputed. Object as to relevance. Object as uncorroborated hearsay. Oppose

consideration by the Court to the extent that it constitutes inadmissible evidence.

       20. Plaintiff previously filed a complaint with Defendant’s Internal Affairs Division
about Chief Edward Flynn coming to her house drunk and making unwanted sexual advances
towards her. [Pl. Decl., ¶ 14; Sgrignuoli Dep., p. 14 (he denies knowing about it)]

       Disputed. The Milwaukee Police Department Internal Affairs Division has no

record of any such complaint being filed. (Robin Pederson Decl., July 12, 2019 ¶3.) Object

as to relevance. Object as uncorroborated hearsay. Oppose consideration by the Court to

the extent that it constitutes inadmissible evidence.

        21. On or about December 6, 2014, Plaintiff received a confidential informant tip on
where to find a wanted person who was believed to be armed and dangerous and possibly
suicidal; Plaintiff could not find a warrant, and she was very worried about the possible
consequences if she did not arrest him immediately, as this was shortly after the anti-police riots
in Ferguson and nationwide unrest, and she wanted to avoid a “suicide by cop” situation with the
suspect that might touch off similar unrest and riots in Milwaukee against the Department. [Pl.
Decl., ¶¶ 36-38] Plaintiff first called Lt. Hanley for assistance and explained the urgency of the
situation. He responded that he was “too busy.” Plaintiff then texted Lt. Lough for assistance
with the warrant, but he did not respond. Plaintiff then went to Metro and banged on the door for
assistance; she was told they were in a meeting, and they did not assist her. Plaintiff contacted
other police agencies involved to obtain assistance, but none assisted her. [Pl. Decl., ¶¶ 36-42]

       The City lacks sufficient knowledge or information to confirm or deny the

allegations. Object as to relevance; these events are too remote and too attenuated from the

termination to be causally related; these events do not concern any decision maker. Object




                                                 6

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 6 of 37 Document 95
as uncorroborated hearsay. Oppose consideration by the Court to the extent that it

constitutes inadmissible evidence.

         22. Finally, after making those and other unsuccessful attempts from various male
members of the Department to obtain assistance, and due to the exigent circumstances, on
December 6, 2014, Plaintiff emailed Lt. Sgrignuoli, Lt. Lough, Lt. Hanley, Capt. Smith, Lt.
Armbruster and Chief Flynn in an effort to get the attention needed to obtain a warrant, availing
herself of the chief’s stated “open door policy”. About an hour after sending the email, Plaintiff
finally was given clearance to arrest the suspect, but he got away because she could not act on
the tip immediately. [Pl. Decl., ¶¶ 43-44 & Ex. 5] On or about December 12, 2014, only six days
after Plaintiff could not find a warrant to arrest the armed, dangerous and possibly suicidal
suspect, that suspect killed himself while being arrested, as Plaintiff had feared. [Pl. Decl., ¶ 60]

       The City lacks sufficient knowledge or information to confirm or deny all of the

allegations. Object as to relevance; these events are too remote and too attenuated from the

termination to be causally related. Object as to uncorroborated hearsay. Object as

conclusory. Oppose consideration by the Court to the extent that it constitutes inadmissible

evidence.

        23. Plaintiff learned later a male detective handling the case regarding the wanted person
was derelict and neglected to obtain a warrant. He was not disciplined or reprimanded for his
dereliction of duty. Plaintiff also learned that a female officer was reprimanded for not putting a
warrant into the system for sexual assault. [Pl. Decl., ¶¶ 47-48]

       The City lacks sufficient knowledge or information to confirm or deny the

allegations. Object as to relevance; these events are too remote and too attenuated from the

termination to be causally related. Object as uncorroborated hearsay. Oppose

consideration by the Court to the extent that it constitutes inadmissible evidence.

       24. On December 7, 2014, Lt. Sean Hanley wrote a memo to Captain Sgrignuoli about
the “open door” email Plaintiff wrote, explaining that he had counseled her about it. [Pl. Decl., ¶
46 & Ex. 6] Acting Captain Sgrignuoli denies discriminating against Plaintiff because she was
female. [Sgrignuoli Dep., p. 50]

       No dispute.

     25. Defendant never took action on any of Plaintiff’s complaints about any male
members of Defendant’s Police Department. [Pl. Decl., ¶ 72]

                                                  7

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 7 of 37 Document 95
       Disputed. Object as overbroad and conclusory.

       Shannon Lewandowski’s Protected Activity

       26. On August 30, 2012, Plaintiff submitted a memo to male Captain Wagner about
“Workplace Harassment,” describing the discrimination and harassment she was receiving from
male detectives [Pl. Decl., ¶ 15 & Ex. 3]

       No dispute that she submitted the memo. The City lacks sufficient knowledge or

information to confirm or deny the allegations contained therein, although there had been

a history of poor working relationship between Lewandowski and her peers, which was

being handled on the district level by her then commander, Captain Chad Wagner.

(Pederson Decl. ¶4, Ex. 24.) Object as to relevance; these events are too remote and too

attenuated from the termination to be causally related. Object as to uncorroborated

hearsay. Oppose consideration by the Court to the extent that it constitutes inadmissible

evidence.

        27. After visiting Beasley on or about October 5, 2014, Plaintiff returned to the District 5
police station of Defendant to speak to Lt. Hanley, and Plaintiff advised him what she had
learned from Beasley, including that Beasley feared for her life from Wilkinson. Plaintiff showed
Lt. Hanley a picture of a used firing target that Wilkinson had sent to Beasley, and Plaintiff told
Lt. Hanley that she believed it was a threat against Beasley. [Pl. Decl., ¶¶ 22-23] Lt. Hanley said
he also believed it was intended as a threat, and he suggested to Plaintiff that Beasley get a
restraining order against Wilkinson. Lt. Leitzke told Beasley, “if you tell me his name, I have an
obligation to report it.” As soon as Beasley told Lt. Leitzke that her stalker was Wilkinson, he
asked Beasley if she had anything in writing and attempted to dissuade her from reporting
Wilkinson. [Pl. Decl., ¶¶ 24, 26, 28] Lt. Hanley denies all of this. [F&PC I, pp. 384-85]

       The City lacks sufficient knowledge or information to confirm or deny all the

allegations. Allegations as to Lt. Hanley disputed other than his denial. Object as to

relevance; these events are too remote and too attenuated from the termination to be

causally related; these events do not concern any decision maker. Object as




                                                 8

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 8 of 37 Document 95
uncorroborated hearsay. Oppose consideration by the Court to the extent that it constitutes

inadmissible evidence.

        28. In late 2014, Plaintiff approached Lt. Hanley and told him that the abusive situation
with Beasley and Wilkinson was ongoing and included death threats against Beasley, and
Plaintiff asked if Beasley could come speak to him directly, to which he agreed. [Pl. Decl., ¶ 35]
Lt. Hanley denies knowing of the situation. [F&PC I, pp. 375-76]

       The City lacks sufficient knowledge or information to confirm or deny all the

allegations. Allegations as to Lt. Hanley disputed other than his denial. Object as to

relevance; these events are too remote and too attenuated from the termination to be

causally related; these events do not concern any decision maker. Object as

uncorroborated hearsay. Oppose consideration by the Court to the extent that it constitutes

inadmissible evidence.

        29. On December 6, 2014, approximately one hour after Plaintiff sent the “open door”
email, Lt. Hanley ordered Plaintiff into his office and verbally reprimanded her for sending the
email; Lt. Hanley told Plaintiff she must apologize for the “open door” email because “it made
the command staff angry.” Plaintiff knew that she had acted correctly and refused to apologize
for sending the email. [Pl. Decl., ¶ 45] Plaintiff made numerous verbal complaints to her other
Lieutenants about harassment and retaliation she was receiving from Sgrignuoli for emailing the
Chief about a male officer’s dereliction of duty, but Plaintiff received no assistance and told to
“lay low.” [Pl. Decl., ¶ 73]

       The City lacks sufficient knowledge or information to confirm or deny all the

allegations. Allegations as to Lt. Hanley disputed. Object as to relevance; these events are

too remote and too attenuated from the termination to be causally related; these events do

not concern any decision maker. Object as uncorroborated hearsay. Oppose consideration

by the Court to the extent that it constitutes inadmissible evidence.

        30. In January 2015, Plaintiff asked Lt. Hanley about potential additional steps that could
be taken to protect Beasley, who was now living with Plaintiff because she feared for her life.
Plaintiff also updated Lt. Hanley about the emotional distress Beasley was experiencing from
Wilkinson. [Pl. Decl., ¶ 79; F&PC I, p. 240] On or about January 15, 2015, Beasley obtained a
temporary restraining order against Wilkinson with Plaintiff’s assistance and support. [Pl. Decl.,
¶ 82] On or about January 26, 2015, Plaintiff testified for Beasley as a witness who heard

                                                 9

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 9 of 37 Document 95
Wilkinson tell Beasley “If you leave me, I will kill you” on or about October 14, 2014. [Pl.
Decl., ¶ 104]

       The City lacks sufficient knowledge or information to confirm or deny all the

allegations. No dispute that a TRO was issued, but note that a restraining order was denied

after hearing. (Pederson Decl. ¶5, Ex. 25.) Allegations as to Lt. Hanley disputed. Object as

to relevance; these events are too attenuated from the termination to be causally related;

these events do not concern any decision maker. Object as uncorroborated hearsay.

Oppose consideration by the Court to the extent that it constitutes inadmissible evidence.

        31. In January 2015, Plaintiff wrote a memo to Internal Affairs and Lt. Hanley regarding
death threats Wilkinson made to Beasley, and Plaintiff demanded to know why nothing was
being done to protect Beasley. [Pl. Decl., ¶ 81] Plaintiff also informed male Captain Stigler about
Beasley’s situation, but Captain Stigler refused to listen and stated that it was none of Plaintiff’s
business. [Pl. Decl., ¶ 84]

       Disputed. Object as to relevance; these events are too attenuated from the

termination to be causally related; these events do not concern any decision maker. Object

as uncorroborated hearsay. Oppose consideration by the Court to the extent that it

constitutes inadmissible evidence.

       32. On or about January 18, 2015 at approximately 8 p.m., Plaintiff and Beasley were
discussing Beasley’s filing for and receiving a restraining order against Wilkinson in front of
witnesses at the Department. [Pl. Decl., ¶ 86; F&PC I, pp. 239-40]

       The City lacks sufficient knowledge or information to confirm or deny the

allegations. Object as to relevance. Object as uncorroborated hearsay. Oppose

consideration by the Court to the extent that it constitutes inadmissible evidence.

         33. In March 2015, Plaintiff met with male Deputy Inspector Terrence Gordon about the
retaliation and intimidation she was experiencing from Captain Sgrignuoli, her suspension, and
the lies Sgrignuoli wrote about her interaction with Judge Swanson. In that meeting, Gordon told
Plaintiff, “Get a lawyer. Sgrignuoli is after your reputation and career.” [Pl. Decl., ¶ 126]




                                                 10

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 10 of 37 Document 95
       Disputed. Object as to relevance; these events are too attenuated from the

termination to be causally related; these events do not concern any decision maker. Object

as uncorroborated hearsay. Oppose consideration by the Court to the extent that it

constitutes inadmissible evidence.

        34. In March 2015, Plaintiff contacted Captain Sgrignuoli to inquire why her gun was
taken away and her police powers suspended, and she told Captain Sgrignuoli that she felt that
she was being retaliated against. [Pl. Decl., ¶ 128] On or about March 24, 2015 and again in May
2015, Plaintiff contacted Captain Sgrignuoli to find out why she was still suspended, and she
asked why she was suspended but Wilkinson was not. Sgrignuoli denied writing the complaint
that led to Plaintiff’s suspension and claimed to have no knowledge of why she was suspended.
This contradicts a previous memo from Sgt. Hines stating that Sgrignuoli wrote the complaint for
Plaintiff’s suspension that was submitted to IAD. [Pl. Decl., ¶¶ 129-31]

       Disputed. Object as to relevance; these events are too attenuated from the

termination to be causally related; these events do not concern any decision maker. Object

as uncorroborated hearsay. Oppose consideration by the Court to the extent that it

constitutes inadmissible evidence.

        35. On or about May 3, 2015, Plaintiff submitted a memo to the Chief about Lt.
Armbruster instructing Plaintiff to go to court for subpoenas in response to being charged with
integrity violations. [Pl. Decl., ¶¶ 135, 137 & Ex. 18]

       No dispute that she drafted the memo; disputed as to contents and allegations

therein. Object as to relevance; these events are too attenuated from the termination to be

causally related; these events do not concern any decision maker. Object as

uncorroborated hearsay. Oppose consideration by the Court to the extent that it constitutes

inadmissible evidence.

        36. On or about June 1, 2015, Plaintiff submitted a memo to Captain Sgrignuoli regarding
her forced unpaid medical leave instead of being considered injured on duty, requesting
information on the status of the investigation, requesting specific days off, and noting that she
was aware she would be transferred. [Pl. Decl., ¶ 143 & Ex. 20]




                                               11

       Case 2:16-cv-01089-WED Filed 07/12/19 Page 11 of 37 Document 95
       No dispute that she drafted the memo; disputed as to contents and allegations

therein. Object as to relevance; these events are too attenuated from the termination to be

causally related; these events do not concern any decision maker. Object as

uncorroborated hearsay. Oppose consideration by the Court to the extent that it constitutes

inadmissible evidence.

        37. On October 11, 2015, Plaintiff wrote a memo to the Chief rebutting the charges
against her stemming from her January accident, noting that Beasley “requested my help with the
filing of a felony case, additionally, and most importantly, to help her with the fear and stress she
was experiencing while working, due to an assault by a co-worker [Wilkinson]. I explained that I
would return before her shift ended at approximately 2:00 a.m., to which she agreed.” [Pl. Decl.,
¶ 163 & Ex. 25]

       No dispute that she drafted the memo; disputed as to contents and allegations

therein. Object as uncorroborated hearsay. Oppose consideration by the Court to the

extent that it constitutes inadmissible evidence.

        38. On October 13, 2015, Plaintiff wrote a memo to the Milwaukee Fire & Police
Commission, titled “Discrimination, Misconduct in Office,” which the Commission eventually
accepted. In the memo, Plaintiff reported “intentional disparate treatment in direct action due to
gender; I and others have been discriminated [sic] within this department because we are
women.” Plaintiff also noted that “[t]here is collusion in the ranks of the male Milwaukee Police
Department” and went on to detail specific instances of discrimination. Plaintiff stated that she
worked “in an oppressive environment with a different set of rules of men and women,” and that
“Captain Stigler has discriminated against more than one female under his supervision, with
different standards for men and women.” That same date, Sgt. Zieger submitted a memo to
Deputy Inspector Brunson summarizing Plaintiff’s memo. [Pl. Decl., ¶ 164 & Exs. 26, 27; Regan
Dep., pp. 17-18 & Ex. 2, pp. 1054-56]

       No dispute that she drafted the memo; disputed as to contents and allegations

therein. No dispute that Zieger wrote and submitted a memo. Object as to relevance; these

events are too remote and too attenuated from the termination to be causally related.

Object as uncorroborated hearsay. Oppose consideration by the Court to the extent that it

constitutes inadmissible evidence.




                                                 12

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 12 of 37 Document 95
        39. On November 13, 2015, Regan received Plaintiff’s November 12, 2015 memo
regarding misconduct and discrimination against Plaintiff. [Pl. Decl., ¶ 167; Regan Dep., Ex. 5]
Regan testified that “I knew [Plaintiff] must have [filed previous discrimination complaints with
Chief Flynn and Defendant’s Internal Affairs Division] or that there was something, because the
command staff told me they were nervous to have IAD investigate this complaint because she
had alleged unfair treatment by IAD.” [Regan Dep., p. 66]

       No dispute. In response to Lewandowski’s complaints and allegations, including

those against the Internal Affairs Division, calling into question their ability to conduct a

fair and impartial investigation, Ms. Regan hired an independent investigator, whose

report has been submitted with the City’s brief, finding no discrimination or retaliation,

and calling Lewandowski’s veracity into question. (ECF Doc. 80-17.)

        40. On November 27, 2015, Plaintiff submitted a memo to the Chief, rebutting charges
regarding her integrity stemming from her January accident. Plaintiff’s memo noted specific
incidents of male officers being treated far more favorably under similar circumstances, and she
detailed specific errors in the investigation of her, such as Defendant failing to interview key
witnesses regarding the January accident. [Pl. Decl., ¶¶ 170-71 & Ex. 31]

       No dispute that she drafted the memo; disputed as to contents and allegations

therein.

       Retaliation Against Shannon Lewandowski

        41. Defendant repeatedly investigated Plaintiff over the course of her career for minor
offenses and even no wrongdoing at all, looking for anything with which to terminate her
employment after she complained about sex discrimination in the Department. Over the course
of her career at Defendant, it investigated Plaintiff nearly 40 times for unfounded and unproven
allegations against her. [Pl. Decl., ¶¶ 181-82 & Ex. 34]

       Disputed. Lewandowski’s facts here are disingenuous and conclusory. Most of the

complaints filed against her were filed by citizens, and MPD is required to document the

complaint and the results of the investigation. There is nothing unusual about an active

officer’s record reflecting many unfounded complaints throughout their career.

Lewandowski attempts to distort the reality here. Compare Lt. Sgrignuoli’s record. (ECF

Doc. 86-48.)

                                               13

       Case 2:16-cv-01089-WED Filed 07/12/19 Page 13 of 37 Document 95
        42. A few days after Plaintiff sent the “open door” email, Lt. Sgrignuoli (“Acting
Captain”) confronted her in the hallway and asked her, “What the hell is wrong with you, why
would you write the Chief?” Lt. Sgrignuoli told Plaintiff not to write any more emails to the
Chief and not to “cross him” again. [Pl. Decl., ¶ 49; Sgrignuoli Dep., pp. 19-21 (he denies saying
any of that to Plaintiff)] Sgrignuoli also approved Plaintiff’s review for 2014, which stated: “she
was counseled by Lt. Sean Hanley about the proper way to follow the chain of command. This
stemmed from an email that she sent to the Chief and other members of the command staff.” Pl.
Decl., ¶ 8 & Ex. 7]

       Disputed, except that Sgrignuoli denies these allegations. Object as to relevance;

these events are too remote and too attenuated from the termination to be causally related;

these events do not concern any decision maker. Object as uncorroborated hearsay.

Oppose consideration by the Court to the extent that it constitutes inadmissible evidence.

        43. On or about December 13, 2014, Lt. Sgrignuoli took Plaintiff off her preferred shift
and transferred her to a new assignment in retaliation for her “open door” email to the Chief, to
work on ballistic cases under Lt. Armbruster. Lt. Sgrignuoli told Plaintiff that this transfer was
an “opportunity” for her. Such a change in duties would confine Plaintiff to the office, and she
and Lt. Armbruster agreed that the change was actually a punishment for Plaintiff’s emailing the
Chief. Plaintiff also believed that the change was intended to keep her from assisting or
advocating for Beasley. [Pl. Decl., ¶¶ 61-64]

       Disputed. Object as to relevance; these events are too remote and too attenuated

from the termination to be causally related; these events do not concern any decision

maker. Object as uncorroborated hearsay. Oppose consideration by the Court to the extent

that it constitutes inadmissible evidence.

         44. On or about January 1, 2015, Plaintiff made a misdemeanor arrest of a female relating
to the first shooting of the year. While Plaintiff was attempting to finish necessary paperwork for
the January 1st arrest, Lt. Sgrignuoli told Plaintiff to punch out, go home, and finish the
remaining paperwork in the morning because no overtime was to be paid for a misdemeanor
offense. Plaintiff complied. [Pl. Decl., ¶¶ 66-67; Sgrignuoli Dep., pp. 22-23 (he denies it)]

       Disputed, except that Sgrignuoli denies these allegations. Object as to relevance;

these events are too remote and too attenuated from the termination to be causally related;

these events do not concern any decision maker. Object as uncorroborated hearsay.

Oppose consideration by the Court to the extent that it constitutes inadmissible evidence.

                                                14

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 14 of 37 Document 95
       45. On January 1, 2015, at the direction of Lt. Sgrignuoli, Lt. Lough wrote Plaintiff up for
not completing the misdemeanor paperwork on the night of the January 1, 2015 arrest. Plaintiff
asked Captain Sgrignuoli why she was written up when he told her to go home; he responded,
“you don’t make the rules, I do; this is what happens when you go against me.” [Pl. Decl., ¶¶ 68-
69 & Ex. 8; Sgrignuoli Dep., pp. 22-23 (he denies it)]

       Disputed, except that Sgrignuoli denies these allegations, and that Lewandowski was

counseled for leaving work without completing necessary documents. Object as to

relevance; these events are too remote and too attenuated from the termination to be

causally related; these events do not concern any decision maker. Object as

uncorroborated hearsay. Oppose consideration by the Court to the extent that it constitutes

inadmissible evidence.

         46. Plaintiff addressed the January 1 discipline situation with Lt. Hanley, who stated that
this punishment was obviously a direct consequence to Plaintiff for emailing the Chief, and thus
retaliation. Further, Plaintiff complained to Lt. Hanley about the treatment and threats against
Plaintiff’s career that she was experiencing from Lt. Sgrignuoli. [Pl. Decl., ¶¶ 70-71]

       Disputed. Object as to relevance; these events are too remote and too attenuated

from the termination to be causally related; these events do not concern any decision

maker. Object as uncorroborated hearsay. Oppose consideration by the Court to the extent

that it constitutes inadmissible evidence.

        47. After Plaintiff’s traffic accident, Lt. Hanley got involved in the investigation of the
January accident and intentionally made false statements in the report about Plaintiff’s accident,
leading to multiple investigations of Plaintiff by Defendant. [Pl. Decl., ¶ 91; F&PC I, p. 266] Lt.
Hanley questioned Plaintiff, while she was suffering from a concussion, without providing notice
that she was under investigation for alleged departmental violations related to the accident. [Pl.
Decl., ¶ 93]

       Disputed. Hanley was not conducting a rule violations investigation but a traffic

investigation; Lewandowski called Hanley, and indicated that she was fine to speak to him.

(ECF Doc. 80-6, ¶¶ 5-9)

       48. Defendant refused to pay Plaintiff’s medical bills from the January accident, denied
her worker’s compensation claim, refused to pay her medical bills, and held its investigation

                                                 15

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 15 of 37 Document 95
open for months longer than any investigations into male officers or officers who did not
complain of discrimination. [Pl. Decl., ¶ 94] After her accident, Plaintiff submitted a memo to
the Department at its request, asking to be carried by the Defendant as being injured-on-duty
until she was able to return to work, as Detective Carr was, but Defendant refused. [Pl. Decl., ¶
96]

       Disputed. There is no supporting evidence that Lewandowski was disparately

treated as she provides no comparator information, only conclusory statements.

        49. On or about January 23, 2015, Plaintiff appeared off-duty at Milwaukee County
Children’s Court, at the victim’s request, in a public hearing of a victim’s armed robbery and
shooting incident crime that Plaintiff solved. Now-Captain Sgrignuoli wrote a memo about the
court appearance containing false information negative to Plaintiff. Captain Sgrignuoli then
ordered that Plaintiff be investigated for allegations of misconduct. Captain Sgrignuoli wrote a
false memo to IAD for the investigation. [Pl. Decl., ¶¶ 97-99 & Ex. 12]

       Dispute that Sgrignuoli made false statements, rather he merely reported what was

told to him by the judge who had called him to report Lewandowski’s conduct, and then

forwarded it to IAD pursuant to MPD policy. (ECF Doc. 86-13.) Object as to relevance;

these events are too attenuated from the termination to be causally related; these events do

not concern any decision maker.

       50. After Captain Sgrignuoli’s false memo was submitted to IAD, Sergeant Hines
conducted an investigation into the incident and stated in a March 24, 2015 memo repeating
many of Captain Sgrignuoli’s false allegations and negative information about the Plaintiff.
Other witnesses at the court hearing on January 23, 2015, stated that Plaintiff was never
uncooperative and the incident was not a big deal. On February 11, 2015, Plaintiff wrote a memo
to Judge Swanson, apologizing for interrupting the proceeding and explaining the reasons that
she wanted to record the hearing. [Pl. Decl., ¶¶ 102-03, 107 & Ex. 14]

       Dispute that Hines’ report contained false allegations. Object as to relevance; these

events are too attenuated from the termination to be causally related; these events do not

concern any decision maker.

        51. A day after the January 23, 2015 court hearing, on January 24, 2015, Captain
Sgrignuoli confronted Plaintiff at her home and informed Plaintiff that she was “making bad
decisions,” and stated words to the effect:
        a. “You had a cell phone in court, and the judge called me and told me he wanted to hold
you in contempt of court and decided not to as a favor.”

                                                16

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 16 of 37 Document 95
      b. “You called a burglary suspect the N-word.”
      c. “I am taking your gun and badge.”
      d. “You have no police powers.”
      e. “You are under suspension.”
      f. “You cannot take the Lieutenant’s exam.”
      g. “You cannot testify for Beasley.”
      h. “You are not to possess any firearm outside of your home.”
      i. “You are not to make any arrests.”
      j. “Do you understand you cannot testify in court for Melanie either?”
      Captain Sgrignuoli suspended Plaintiff because of the court incident. [Pl. Decl., ¶¶ 100-
01 & Ex. 13; Sgrignuoli Dep., pp. 32, 47 (he denies it)]

       Disputed, except that Sgrignuoli denies these allegations. Object as to relevance;

these events are too attenuated from the termination to be causally related; these events do

not concern any decision maker. Object as uncorroborated hearsay. Oppose consideration

by the Court to the extent that it constitutes inadmissible evidence.

        52. In retaliation for Plaintiff’s truthful testimony in support of Beasley in the temporary
restraining order hearing, in February 2015, Captain Sgrignuoli again confronted Plaintiff at her
house and informed her that she violated rules by testifying in court for Beasley while Plaintiff
was suspended. He also stated again that Plaintiff could not take the Lieutenant’s exam. [Pl.
Decl., ¶ 105; Sgrignuoli Dep., pp. 32, 48 (he denies it)]

       Disputed, except that Sgrignuoli denies these allegations. Object as to relevance;

these events are too attenuated from the termination to be causally related; these events do

not concern any decision maker. Object as uncorroborated hearsay. Oppose consideration

by the Court to the extent that it constitutes inadmissible evidence.

       53. As a result of the threats and retaliation against Plaintiff by Captain Sgrignuoli,
members of her central division, as well as male detective Troy Johnson, distanced themselves
from Plaintiff for fear of retaliation against themselves. [Pl. Decl., ¶ 106]

       Disputed that there were threats or retaliation; the City lacks sufficient knowledge

or information to confirm or deny remaining allegations.

        54. Captain Sgrignuoli and the Department made multiple attempts to ruin Plaintiff’s
reputation while she was out on medical leave, including:
        a. In March 2015, Plaintiff was forced to go to court and testify without pay. After she
arrived home from court, Plaintiff found a sergeant at her house, who accused her of being drunk

                                                 17

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 17 of 37 Document 95
in court and forced Plaintiff to blow into an intoxometer. Despite no signs of alcohol, a POST
member, Detective Isla Wallich, came to Plaintiff’s home to discuss the incident. Plaintiff was
still suffering from concussion side effects resulting from her January 2015 accident.
         b. While Plaintiff was in court to testify in April and May 2015, the Department told one
of the lawyers in a case that she was suspended. This was brought up in court. However, Plaintiff
was not suspended—only her police powers were suspended.
         c. In another incident during which Plaintiff was forced to testify in court in May and
August 2015, the Department told a probation agent involved in the case that Plaintiff was
suspended and gave the agent Plaintiff’s home phone number.
         d. In another case, Plaintiff was forced to testify while still experiencing severe health
effects from a head injury suffered during her January accident. Plaintiff was not able to testify
successfully due to her injuries, and the case was lost. The Department accused Plaintiff of being
drunk in court, even though Plaintiff was suffering from her head injuries and sober. Detective
Carr also worked on that case, but Defendant never forced her to testify in the case.
         [Pl. Decl., ¶ 114]

       Disputed. Object as to relevance; these events are too attenuated from the

termination to be causally related; these events do not concern any decision maker. Object

as uncorroborated hearsay. Oppose consideration by the Court to the extent that it

constitutes inadmissible evidence.

        55. In February 2015, Captain Sgrignuoli ordered Plaintiff to write a memo for an
involuntary transfer or face more consequences for her complaints. As a result, Plaintiff
contacted union president Mike Crivello; while meeting with Crivello, Plaintiff explained the
threats, retaliation, and intimidation tactics Captain Sgrignuoli was using against her, and she
also informed him about the suspension of Plaintiff’s police and arrest rights. [Pl. Decl., ¶¶ 115-
17] Crivello then talked to Sgrignuoli, who stated, “When [Plaintiff] is ready to come back she
can, but she made me look bad in the eyes of the Big Guy,” presumably referring to the Chief of
Defendant’s Police Department. [Pl. Decl., ¶ 118; Sgrignuoli Dep., p. 49 (he denies it)]

       Disputed, except that Sgrignuoli denies these allegations. Object as to relevance;

these events are too attenuated from the termination to be causally related; these events do

not concern any decision maker. Object as uncorroborated hearsay. Oppose consideration

by the Court to the extent that it constitutes inadmissible evidence.

        56. On or about March 5, 2015, Mayor Barrett received a letter from the family of a
victim (the same victim that Plaintiff appeared in court off-duty and tried to audio record for the
family) that Plaintiff assisted and solved a crime regarding, praising Plaintiff for her work in
several resulting cases and recommending that she receive an award for these actions. Plaintiff
did not receive an award for her actions. [Pl. Decl., ¶¶ 120-21 & Ex. 16]

                                                18

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 18 of 37 Document 95
       The City lacks sufficient knowledge or information to confirm or deny the

allegations. Object as to relevance. Object as uncorroborated hearsay. Oppose

consideration by the Court to the extent that it constitutes inadmissible evidence.

       57. Defendant continued to force Plaintiff to testify without pay in court on cases of hers
while she was off-duty after the January accident on unpaid leave. [Pl. Decl., ¶ 122]

       Disputed. Object as to relevance; these events are too attenuated from the

termination to be causally related; these events do not concern any decision maker. Object

as uncorroborated hearsay. Oppose consideration by the Court to the extent that it

constitutes inadmissible evidence.

       58. On March 24, 2015, Sgt. Hines submitted a report to Deputy Inspector Brunson
regarding Plaintiff, beginning, “On January 27, 2015, Captain of Police Timothy Heier instructed
members of the Internal Affairs Division to investigate an allegation of misconduct on the part of
Police Detective Shannon Lewandowski,” nothing that the allegation being investigated
regarded, “On January 23, 2015, Detective Shannon Lewandowski, while off-duty, was observed
recording a juvenile court proceeding with her cell phone and was argumentative with court
deputies when asked to stop.” In the memo, Sgt. Hines repeated lies told by Lt. Sgrignuoli in an
attempt to further retaliate against Plaintiff for complaining about discrimination. [Pl. Decl., ¶
125 & Ex. 17; Sgrignuoli Dep., pp. 41-42]

       No dispute that the memo was prepared by Hines; dispute that it contains lies.

Object as to relevance; these events are too attenuated from the termination to be causally

related; these events do not concern any decision maker. Object as uncorroborated

hearsay. Oppose consideration by the Court to the extent that it constitutes inadmissible

evidence.

        59. On April 15, 2015, Defendant issued charges against Plaintiff regarding integrity,
referring to the January 23, 2015 court hearing at which Plaintiff was off-duty. [Pl. Decl., ¶ 134]

       No dispute. (Pederson Decl. ¶6, Ex. 26.) Object as to relevance; these events are too

attenuated from the termination to be causally related. Object as uncorroborated hearsay.

Oppose consideration by the Court to the extent that it constitutes inadmissible evidence.

                                                19

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 19 of 37 Document 95
        60. On or about April 29, 2015, Lt. Armbruster instructed Plaintiff to go to court for
subpoenas, contradicting earlier instructions from Captain Sgrignuoli that Plaintiff was not
supposed to attend court. Armbruster informed Plaintiff that Sgrignuoli was ordering her to
attend court, and if she did not, she would be written up. [Pl. Decl., ¶¶ 135-36]

       Disputed. This does not make objective sense – no supervisor would ever instruct

anyone to ignore a subpoena, this allegation defies credulity. Object as to relevance; these

events are too attenuated from the termination to be causally related; these events do not

concern any decision maker. Object as uncorroborated hearsay. Oppose consideration by

the Court to the extent that it constitutes inadmissible evidence.

         61. On or about May 22, 2015, Plaintiff was given an official reprimand as discipline for
allegedly “behaving in such a way that created the appearance of impropriety.” This discipline
was given to Plaintiff based on false statements of Captain Sgrignuoli, who wrote lies in
retaliation for Plaintiff’s email to the Chief. [Pl. Decl., ¶¶ 140-41 & Ex. 19]

       No dispute that the official reprimand was given as a result of a finding of rule

violation related to the charge regarding her conduct in IAS #15-0026. (Pederson Decl. ¶7,

Ex. 27.) Dispute that it was retaliation. Object as to relevance; these events are too

attenuated from the termination to be causally related; these events do not concern any

decision maker. Object as uncorroborated hearsay. Oppose consideration by the Court to

the extent that it constitutes inadmissible evidence.

       62. On or about June 1, 2015, the same date that Plaintiff submitted a memo to Captain
Sgrignuoli regarding her forced unpaid medical leave instead of being considered injured on
duty, Defendant transferred Plaintiff without notice in retaliation for her complaints of
discrimination. [Pl. Decl., ¶¶ 143-44 & Ex. 20]

       Dispute that any transfer was done as retaliation or otherwise contrary to law. The

City acknowledges that the Complainant was transferred to the Fusion Center on June 2,

2015, as part of a normal monthly transfer order. (Pederson Decl. ¶8, Ex. 28.) This was

necessary because she was out on an extended leave and the work in her prior ballistics

assignment needed to be performed, additionally, her police powers were still suspended

                                                20

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 20 of 37 Document 95
and she could not perform the duties in the ballistics assignment without police powers.

Lewandowski did not return to duty though until September 2015. (Pederson Decl. ¶9, Ex.

29.)

        63. On or about June 3, 2015, Captain Sgrignuoli and Lt. Armbruster disciplined Plaintiff
for having a phone in court. After administering Plaintiff’s discipline, Sgrignuoli told Plaintiff he
did not like her attitude and stated, “I was prepared to give you your gun and badge back but now
I am not. I don’t like your attitude. How are you feeling?” Plaintiff responded that she still had
headaches from her accident. Captain Sgrignuoli replied, “Hmm, now I decided that you are not
getting it back. Leave my office.” [Pl. Decl., ¶¶ 145-47 & Ex. 21] Acting Captain Sgrignuoli
denies retaliating against Plaintiff because she engaged in protected activity. [Sgrignuoli Dep., p.
50]

       Dispute that Lewandowski was disciplined; rather she was counseled, as indicated

in the document. (ECF Doc. 86-21.) Disputed the remaining allegations, except that

Sgrignuoli denies these allegations. Object as to relevance; these events are too attenuated

from the termination to be causally related; these events do not concern any decision

maker. Object as uncorroborated hearsay. Oppose consideration by the Court to the extent

that it constitutes inadmissible evidence

        64. In June 2015, Plaintiff told Sgt. Hines that she needed to return to work because her
bills were going to collection, that she was being retaliated against, she was being made to use
sick time, and not injury on duty time because of the investigation, and that her partner who was
in the car with Plaintiff at the January 19 accident (but who had not complained of
discrimination) was not facing similar treatment. [Pl. Decl., ¶ 153]

       The City lacks sufficient knowledge or information to confirm or deny the

allegations. Object as to relevance; these events are too attenuated from the termination to

be causally related. Object as uncorroborated hearsay. Oppose consideration by the Court

to the extent that it constitutes inadmissible evidence.

        65. On or about August 30, 2015, Plaintiff was again reassigned in retaliation for her
complaints of discrimination. Despite telling Plaintiff that she was not able to make good
decisions, Defendant assigned Plaintiff to work with the ATF and FBI doing ballistics cases and
to interview recruits for hiring onto the Department. [Pl. Decl., ¶ 157]



                                                 21

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 21 of 37 Document 95
        Dispute that the City engaged in retaliation or any other acts contrary to law. The

City lacks sufficient knowledge or information to confirm or deny all of the allegations.

Object as to relevance; these events are too attenuated from the termination to be causally

related. Object as to uncorroborated hearsay. Object as conclusory. Oppose consideration

by the Court to the extent that it constitutes inadmissible evidence.

        66. Defendant transferred many of the male officers and command staff who were the
subject of Plaintiff’s discrimination and retaliation complaints to Defendant’s Internal Affairs
Division, where they filed charges against her repeatedly. [Pl. Decl., ¶ 161]

        Disputed. Object as to relevance; these events are too attenuated from the

termination to be causally related; these events do not concern any decision maker. Object

as uncorroborated hearsay. Oppose consideration by the Court to the extent that it

constitutes inadmissible evidence. IAD personnel investigate complaints, they do not file

them.

       67. On November 23, 2015, because Plaintiff and Beasley had recorded meetings with
supervisors to document the ongoing discrimination and retaliation against them, Defendant
amended its policy and prohibited recording without the consent of all parties or the approval of
the Chief, contrary to Wisconsin law. [Pl. Decl., ¶ 169]

        The City lacks sufficient knowledge or information to confirm or deny the

allegations. Object as to relevance; these events are too attenuated from the termination to

be causally related. Object as to uncorroborated hearsay. Object as conclusory. Oppose

consideration by the Court to the extent that it constitutes inadmissible evidence.

Wisconsin is a one-party recording state, but that is a rule of evidence, and has nothing to

do with the policy decisions of the MPD regarding recording while on duty. The

independent investigator addressed Lewandowski’s recordings, and found that they called

her credibility into further doubt. (ECF Doc. 80-17, 9-11.)




                                                22

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 22 of 37 Document 95
         68. Defendant issued Plaintiff a 5-day suspension, a 30-day suspension, and terminated
her, all for alleged infractions stemming from her January 19, 2015 squad accident. Defendant
terminated Plaintiff’s employment on December 16, 2015. [Pl. Decl., ¶¶ 175-76 & Ex. 33]

       No dispute.

       Plaintiff’s January 2015 Squad Car Accident

        69. Plaintiff asked Detective Carr on the night of January 19, 2015 if she wanted
Plaintiff’s assistance in recovering the gun in the shooting case, explaining that she had to stop at
District 5 first to talk to Melanie Beasley; Carr was already aware of Beasley’s situation from
Plaintiff and agreed. [F&PC I, pp. 163, 181, 242-44, 271; Transcript of Fire & Police
Commission Hearing dated August 10, 2016, Volume II, attached to the Pederson Declaration as
Ex. 5 (“F&PC II”), pp. 292-93] Plaintiff was not aware of any exigency to Carr’s assignment to
pick up the gun, and as detectives, they could choose what assignments to work on next. [F&PC
I, pp. 283-84, 287; F&PC II, pp. 299, 353-55] Carr testified that she does not believe that Lt.
Hanley directed her to return to search for the gun. [F&PC I, p. 162]

       Per the FPC Findings of Fact: Carr was ordered to go directly and get the gun; it

was a time sensitive assignment. (ECF Doc. 80-6 ¶¶3-4; ECF Doc 80-5, 33-34.)

        70. Plaintiff testified that her son, Jordan Lewandowski, called her just before the
accident on January 19, 2015 to tell her he had been pulled over on the east side of the city, and
that he would call her back when he had more information. Plaintiff handed her phone to Carr to
answer while Plaintiff was driving. [F&PC I, pp. 138, 164-65, 200, 247, 250, 271-72; F&PC II,
pp. 323-24] Plaintiff did not go to the east side to get her son or to intervene in his traffic stop;
she testified that her rule is that her sons must call her to let her know where they are. [F&PC I,
pp. 198-98, 250-51] She was driving the speed limit and “blurped” her lights and siren to warn a
car not to pull out as she drove past. [F&PC I, pp. 167, 252-54; F&PC II, pp. 307-09, 341-42]
She did not have a chance to turn off the warning lights before she was hit by another car.
[F&PC I, p. 254; F&PC II, p. 359 ]

       Per the FPC Findings of Fact: Lewandowski told Hanley that she was on her way to

pick up her son from the UWM area. (ECF Doc. 80-6 ¶8.) Lewandowski told Hanley that

she turned on her squad lights so that cars would get out of her way. (ECF Doc. 80-6 ¶8;

ECF Doc. 80-5, 51-52.)

        71. On or about January 19, 2015, while on Plaintiff was on duty and driving to District
Five to assist Beasley with her concerns about Wilkinson’s death threats against her, Plaintiff
was seriously injured when a drunk driver ran a red traffic light and struck the squad car she was
driving and in which Detective Juanita Carr was a passenger. [Pl. Decl., ¶¶ 87-88; F&PC I, pp.
251-55] Plaintiff regained consciousness after the accident because Carr was screaming in her

                                                 23

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 23 of 37 Document 95
ear that Plaintiff was dead. [F&PC I, pp. 168, 255] Plaintiff apparently called 911 after the
accident but does not remember doing so. [F&PC I, p. 256]

       Per the FPC Findings of Fact: Lewandowski was headed to another district to assist

Beasley in a personal matter, when she changed course to UWM to assist her son, and while

en route she was involved in an auto collision. (ECF Doc. 80-6 ¶8.)

         72. After the accident, Officer Goggins asked Plaintiff who to call for her, and she told
him to call her son, Jordan; she later learned she gave him the wrong phone numbers. [F&PC I,
pp. 219, 256, 273; F&PC II, p. 320] Plaintiff saw another single mother officer with an African
American son, Deb Stacey, and asked her to get her son after the accident; Stacey agreed. Officer
Jesse Vollrath rode with Plaintiff to the hospital in the ambulance from the accident scene.
[F&PC I, pp. 146-47, 227, 257; Pl. Decl., Ex. 23, p. 14] Officer Stacey found Jordan and brought
him to Plaintiff’s hospital room at Froedtert. [F&PC I, pp. 202-03, 219-20, 257-58, 278-79]
Stacey testified that Plaintiff made absolutely no sense at the scene—everything she was saying
was like she had a head injury; it was very apparent that Plaintiff was slurring her words and
yelling to get her son. [F&PC I, pp. 217-18, 221] Plaintiff’s mom, Denise Brown, who is a nurse,
testified that when she saw her daughter in the hospital, Plaintiff was saying crazy things, which
indicated to her that Plaintiff had a head injury. [F&PC I, pp. 234, 237]

       Per the FPC Findings of Fact: Hanley met with Lewandowski at the hospital a few

hours after the collision where she complained of foot pain, but seemed in good spirits and

had no trouble in communicating with her. (ECF Doc. 80-6 ¶7.)

         73. Lt. Sean Hanley testified that he went to the scene of Plaintiff’s accident as soon as he
heard about it. [F&PC I, pp. 34-35] Lt. Hanley testified that when he arrived, Sgt. Wade Grubich
gave him information on the accident but did not mention Plaintiff was on her way to UWM,
from which he understood that Plaintiff was not at fault. [F&PC I, pp. 36, 57] He claims he was
also told by Sgt. Adam Riley that Plaintiff said she was going to UWM because her son was in a
traffic stop. [F&PC I, pp. 36, 57-58] Lt. Hanley did not interview either Plaintiff or Detective
Carr at the scene or at the hospital because they were receiving medical treatment, but he claims
he spoke to both at the scene. [F&PC I, pp. 40, 44, 58-59] Carr did not see Lt. Hanley at the
accident scene. [F&PC I, p. 170] Plaintiff did not see or talk to Lt. Hanley at the accident scene.
[F&PC I, p. 258] Lt. Hanley claims he spoke to both detectives briefly at the hospital around
5:20 a.m., but Plaintiff denies seeing him or speaking to him at the hospital. [F&PC I, pp. 42-44,
259; F&PC II, pp. 330-31]

       Per the FPC Findings of Fact: Hanley reported to the scene of the collision and

briefly spoke to Lewandowski . (ECF Doc. 80-6 ¶¶5-6.) Hanley spoke to both Lewandowski

and Carr at the hospital. (ECF Doc. 80-6 ¶7.)

                                                 24

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 24 of 37 Document 95
        74. When Plaintiff got home from the hospital about 6:30, she called Lt. Hanley to see if
he was going to come to her home to talk to her about the accident. When he said no, she briefly
told him what happened, in a phone call lasting seven minutes that was her last contact with Lt.
Hanley about the accident until April. She denies telling Lt. Hanley she was on her way to pick
up her son at the time of the accident or that she was going 45 m.p.h. at the time of the crash.
Plaintiff told Lt. Hanley that the problem was that there were TAC officers at the accident scene,
one of whom assaulted Officer Beasley, and they were claiming Plaintiff was on her way to
UWM. None of those officers wrote a report or provided their notes documenting that she ever
said such things. [F&PC I, pp. 45-46, 62, 71-72, 259-60, 262, 266-67, 276; F&PC II, pp. 311-12,
334, 339, 348-50, 361] Nor did any of them testify at the Fire & Police Commission hearing; see
F&PC I and II] Lt. Hanley claims he interviewed Carr a few days after the accident at her home;
she never said anything about Plaintiff going to intervene at a traffic stop, and Carr told Lt.
Hanley they were going to District 5 when the accident occurred. [F&PC I, pp. 73-74] Lt. Hanley
did not recommend discipline against either Plaintiff or Carr. [F&PC I, p. 78]

        Per the FPC Findings of Fact: Lewandowski told Hanley that she was on her way to

UWM to find her son and that at the time of the collision she was going 45 MPH while

using her emergency lights so that cars would get out of her way. (ECF Doc. 80-6 ¶8.).

Hanley would not have given Lewandowski permission to go to the UWM area has she

requested, as she should have. (ECF Doc. 80-6 ¶9.)

        75. Sgt. Adam Zeiger, the main investigator of the accident, testified that he did not make
a determination of fault for the accident, and he testified that Plaintiff’s statements about her use
of the emergency lights would be an appropriate use of the lights. [F&PC I, pp. 100, 149-50;
F&PC II, p. 400] Zieger confirmed that Plaintiff told him she was heading to see Beasley at
District 5 at the time of the accident. Zieger also testified that it was reported to him that Plaintiff
lost consciousness at the scene of the accident; she reported to him that she had a hard time
articulating herself because of the nature of her injury and that she was having issues with her
short-term memory. [F&PC I, pp. 122, 151-52] He did not interview Jordan Lewandowski until
June 11, 2015, by phone, but Jordan did confirm that he had not arranged for Plaintiff to come
and get him. [F&PC I, pp. 143-44, 155-56] Sgt. Zieger did not complete his investigation until
September 9, 2015, when he submitted his 22-page summary memo to Deputy Inspector
Brunson regarding Plaintiff’s January accident [F&PC I, p. 144; Pl. Decl., ¶ 158 & Ex. 23]

        Per the FPC Findings of Fact: Hanley was conducting the auto collision

investigation, and had three days in which to complete it. (ECF Doc. 80-6 ¶¶5-6.)

        76. Plaintiff suffered very serious head injuries in the accident, including a concussion
and lingering memory problems, documented in medical records provided to Defendant.
Detective Carr, who had not complained to Defendant about discrimination, was also seriously
injured in the accident, including a concussion, back and neck pain, wrist pain and headaches.

                                                  25

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 25 of 37 Document 95
Plaintiff requested to be carried by the Department as Injured on Duty (IOD) status. [Pl. Decl., ¶¶
89-90 & Exs. 9, 10, 11, 15; F&PC I, pp. 174, 191-92, 264] Acting Captain Sgrignuoli
acknowledges that Plaintiff may have told him she had headaches from her accident. [Sgrignuoli
Dep., p. 49] Plaintiff took FMLA leave from February 15, 2015 to May 9, 2015 for the injuries
from her January accident. [Pl. Decl., ¶ 108] On or about June 26, 2015, Plaintiff underwent knee
arthroscopic debridement and chondroplasty related to the January accident. [Pl. Decl., ¶ 154]

       The City lacks sufficient knowledge or information to confirm or deny the

allegations. Object as to relevance. Object as conclusory. Oppose consideration by the

Court to the extent that it constitutes inadmissible evidence.

       77. On or about April 8, 2015, Plaintiff was notified that she was being investigated by
the Department regarding her January accident for “operating a department vehicle, with
emergency lights activated, while not accomplishing the mission of the department.” Plaintiff
was then interviewed by IAD on or about April 14, 2015, regarding the allegations that she was
operating her squad car while not accomplishing the mission of the department on January 19th,
when she was hit by a drunk driver running a red light. [Pl. Decl., ¶¶ 88, 133 & Ex. 22] Sgt.
Zieger first interviewed Plaintiff about the January accident on April 14, 2015. [F&PC I, p. 143
& Pl. Decl., Ex. 22]

       No dispute.

       78. As of August 2015, the investigation into Plaintiff’s accident was still pending,
leaving Plaintiff on unpaid leave with huge medical bills, in retaliation for her complaints of
discrimination. Defendant has never taken so long to resolve an investigation into a drunken
driving accident. Defendant never sent Plaintiff for a psychiatric or “fit for duty” evaluation, and
she never had her gun returned to her even after she returned to work. [Pl. Decl., ¶¶ 150-52, 155-
56]

       Dispute that the City engaged in retaliation or any other acts contrary to law.

Object as to uncorroborated hearsay. Object as conclusory. Oppose consideration by the

Court to the extent that it constitutes inadmissible evidence. Members with suspended

police powers are not issued a firearm for on duty use.

        79. On September 11, 2015, Lt. Wurth submitted a memo to Deputy Inspector Brunson
regarding allegations of misconduct against Plaintiff. In that memo, Lt. Wurth repeated the lie
that Plaintiff was responding to her son stopped by UWM Police at the time of the accident.
Then she reiterated portions of Lt. Hanley’s report, noting, “Detective Lewandowski intended to
assist with follow-up assigned to Detective Carr, but received a call from Police Officer Melanie
Beasley who had … reported to her that she was “afraid” and had asked her to come to District
Five.” She also noted, “Detective Lewandowski’s son, Jordan Lewandowski, was interviewed

                                                 26

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 26 of 37 Document 95
and acknowledged he called to inform his mother he had been stopped by a police officer,
though he denied that his mother was meeting him.” Lt. Wurth stated, “Detective Lewandowski
described she was going to District Five to help Officer Beasley, and there was not an urgency to
complete the follow-up [on Detective Carr’s case]. Detective Lewandowski added it was the
third time going to Distrctive Five that shift, and she had met Officer Beasley regarding the same
issue earlier in the night. Detective Lewandowski reported she was not going to meet her son,
and did not tell that to Lieutenant Hanley.” Despite these contradictions, Lt. Wurth
recommended upholding the charges against Plaintiff. [Pl. Decl., ¶ 159]

       Object on issue preclusion, most of these facts were established by the findings of

fact by the FPC. (ECF Doc. 80-6.) Object as to relevance; these events are too attenuated

from the termination to be causally related. Object as to uncorroborated hearsay. Object

as conclusory. Oppose consideration by the Court to the extent that it constitutes

inadmissible evidence.

       80. On or about October 7, 2015, Plaintiff was charged with further violations of the code
of conduct stemming from the January accident, just two days after she was requested to serve as
a “Subject Matter Expert” by Defendant in another matter via email. [Pl. Decl., ¶ 162 & Ex. 24]

       The City lacks sufficient knowledge or information to confirm or deny the

allegations. Object as to relevance; this evidence just demonstrates that Lewandowski was

permitted to continue working as normal while on suspended police powers while her

discipline investigation and decision was pending. Object as to uncorroborated hearsay.

Object as conclusory. Oppose consideration by the Court to the extent that it constitutes

inadmissible evidence.

        81. On October 21, 2015, Plaintiff wrote a memo to the Chief rebutting the charges
against her of untruthfulness and threats. [Pl. Decl., ¶ 165]

       The memo indicates it was filed October 12, 2015. (ECF Doc. 86-25.) The next day

she filed a new memo with accusations of misconduct of many of those who work around

her and involved in the investigation. (ECF Doc. 86-26.) And two more on November 12,

2015 (ECF Doc. 86-29; 86-30.)



                                               27

       Case 2:16-cv-01089-WED Filed 07/12/19 Page 27 of 37 Document 95
        82. On October 26, 2015, Plaintiff wrote a memo to Captain Salazar requesting an update
on the investigation and noting that mistakes were made in recording her time off work. On
October 28, 2015, Plaintiff received an email from Defendant outlining her leave status at
Defendant. [Pl. Decl., ¶ 166 & Ex. 28]

       No dispute that the memo was filed; no exhibit is referenced, so no further analysis

can be made other than a general dispute that there were errors. The City lacks sufficient

knowledge or information to confirm or deny the allegations. Object as to relevance.

Object as to uncorroborated hearsay. Object as conclusory. Oppose consideration by the

Court to the extent that it constitutes inadmissible evidence.

       No dispute that the email outlined Lewandowski’s leave status.

        83. On November 12, 2015, Plaintiff submitted another memo to Defendant’s Fire &
Police Commission detailing additional concerns with the charges against her. That same date,
Plaintiff also submitted a memo to Chief Flynn regarding allegations of untruthfulness and
threats. [Pl. Decl., ¶ 167 & Exs. 29, 30]

       No dispute that Lewandowski filed the memos. Dispute the contents thereof. Object

as to uncorroborated hearsay. Object as conclusory. Oppose consideration by the Court to

the extent that it constitutes inadmissible evidence.

        84. On November 20, 2015, Defendant charged Plaintiff with allegations pertaining to
integrity, stemming from her January accident. Defendant told Plaintiff to talk to Sgt. Zieger if
she had questions, but he was gone. [Pl. Decl., ¶ 168]

       Lewandowski was notified of an integrity charge on November 20, 2015, which

provided her an attached summary and notified her of her right to file a written response,

and to contact IAD with any questions. (ECF Doc. 80-2.)

        85. On December 4, 2015, Sgt. Zieger wrote a memo to Deputy Inspector Brunson
regarding Plaintiff, responding to Plaintiff’s November 27, 2015 memo. He noted that Plaintiff
said she had proof that “Internal Affairs members, who investigated her case, are unethical and
conducted a biased investigation based on gender.” [Pl. Decl., ¶ 173 & Ex. 32]

       No dispute. This was an accurate statement. (See ECF Doc. 86-31.)




                                                28

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 28 of 37 Document 95
       86. Plaintiff committed no wrongdoing worthy of discipline or termination at any time
during her employment by Defendant in 2014 and 2015. [Pl. Decl., ¶ 183]

       Disputed. The Chief of Police and FPC found otherwise. (ECF Doc. 80-6.) As did the

Wisconsin Circuit Court. Object as conclusory. Oppose consideration by the Court to the

extent that it constitutes inadmissible evidence.

       Comparators Who Were Treated Better

         87. Defendant never arrested Wilkinson, took away his gun, or ordered him into the
district attorney’s office to discuss the allegations against him, even though the assistant district
attorney admitted to Beasley that there was probable cause to arrest Wilkinson based on her
report. Instead, the Defendant’s “good ol’ boys club” rallied around Wilkinson and protected
him, while leaving Beasley and Plaintiff to fend for themselves. [Pl. Decl., ¶¶ 85, 112-13]

       Object as to relevance. There is no production of evidence that this alleged

comparator was similarly situated to Lewandowski as it relates to her integrity charge, for

which she was terminated. Object as to uncorroborated hearsay. Object as conclusory.

Oppose consideration by the Court to the extent that it constitutes inadmissible evidence.

        88. Lt. Hanley did not make false statements about Detective Carr or place her under
investigation, even though she was a passenger with Plaintiff at the time of the accident. [Pl.
Decl., ¶ 92] Defendant accepted the worker’s compensation claim of Detective Carr, (who had
not complained of discrimination) and paid her medical bills. [Pl. Decl., ¶ 95] Defendant did not
force Detective Carr to testify without pay, because Defendant placed her on injury leave from
the Department. [Pl. Decl., ¶ 123]

       Object as to relevance. There is no production of evidence that this alleged

comparator was similarly situated to Lewandowski as it relates to her integrity charge, for

which she was terminated. Object as to uncorroborated hearsay. Object as conclusory.

Oppose consideration by the Court to the extent that it constitutes inadmissible evidence.

       89. Plaintiff learned in late 2017 and early 2018 a rumor that married Captain Sgrignuoli
had been having a secret, illicit affair with the married female Executive Director of the Fire and
Police Commission (MaryNell Regan) at the time he was investigating Plaintiff following her
January 2015 traffic accident. [Pl. Decl., ¶ 189]




                                                  29

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 29 of 37 Document 95
       Object as to relevance. Object as to uncorroborated hearsay. Oppose consideration

by the Court to the extent that it constitutes inadmissible evidence.

        90. Defendant launched an investigation through Sgt. Hines into whether Sgrignuoli and
Regan were having an affair while she was Director of the Fire & Police Commission. Sgrignuoli
learned this information when “I saw it on TV,” and he believes Chief Flynn “was responsible
for releasing that information to the public,” because “it was all part of his stalking, and I think it
was part of his response to the pushback he’d received from the Fire and Police Commission
about hiring particular people to serve on his staff and circumvent the process and not getting
support from the Commission. I think he was pouting.” [Sgrignuoli Dep. Conf., pp. 76-77, 79,
91; Regan Dep., pp. 74-75 & Exs. 7, 8]

       Object as to relevance. Object as to uncorroborated hearsay. Object as conclusory.

Oppose consideration by the Court to the extent that it constitutes inadmissible evidence.

        91. On January 13, 2017, Captain Sgrignuoli was caught requesting to view surveillance
footage at Regan’s office for “personal reasons not related to any official police business or
investigation,” violating Department policies Integrity 3.00; Guiding Principle 3.06 and
Competence 1.00; and Guiding Principle 1.03.” At the time he was caught improperly viewing
the surveillance video, Captain Sgrignuoli had eight (8) “sustained offenses for other violations.”
An official record noted that “This is the member’s first offense of using their official position to
unnecessarily interfere in the personal business of another,” for which he received a three-day
suspension without pay, and “This is the member’s second offense of failing to use time to
accomplish the mission of the department,” for which he had previously received a two-day
suspension without pay. Chief Flynn assessed the suspensions totaling five days against
Sgrignuoli. [Pl. Decl., ¶ 191; Sgrignuoli Dep. Conf., pp. 54-55, 57, 64-65 & Ex. 4] Captain
Sgrignuoli’s discipline for his proven misconduct was substantially less than Plaintiff’s
discipline for the same alleged misconduct he falsely accused Plaintiff of, including “failing to
use time to accomplish the mission of the department,” especially when prior discipline records
are considered. [Pl. Decl., ¶ 193]

       Object as to relevance. There is no production of evidence that this alleged

comparator was similarly situated to Lewandowski as it relates to her integrity charge, for

which she was terminated. Lewandowski was suspended for five days for failure to use time

to accomplish the mission of the department. (ECF Doc. 80-3.) Object as to uncorroborated

hearsay. Object as conclusory. Oppose consideration by the Court to the extent that it

constitutes inadmissible evidence.




                                                  30

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 30 of 37 Document 95
        92. In February 2018, Chief Flynn publicly accused Regan, as Executive Director of the
Fire & Police Commission, of asking him to interfere with the investigation into Captain
Sgrignuoli’s misconduct in public office (improperly viewing the surveillance video of Regan’s
office) and asking Flynn to reduce or eliminate Captain Sgrignuoli’s punishment for that offense.
[Pl. Decl., ¶ 192; Sgrignuoli Dep. Conf., p. 94; Regan Dep., p. 53 (she denies it)]

       Object as to relevance. There is no production of evidence that this alleged

comparator was similarly situated to Lewandowski as it relates to her integrity charge, for

which she was terminated. Object as to uncorroborated hearsay. Object as conclusory.

Oppose consideration by the Court to the extent that it constitutes inadmissible evidence.

        93. Regan testified, “I never intervened on Sgrignuoli’s behalf. I intervened on my
behalf.” “Q. Do you know why he made this statement about you attempting to intervene on
Sgrignuoli’s behalf? A. I think he was—what’s the right word—lying.” “In your experience
working with Chief Flynn, is he an honest person? A. In my opinion, he is not.” [Regan Dep., pp.
76-77] Later, “[t]he idea that a file was leaked and that the investigation remained open and the
fact that I had been surveilled was sent to the district attorney for review” by Chief Morales for
“[m]isappropriation of resources” by Flynn. [Regan Dep., p. 77]

       Object as to relevance. There is no production of evidence that this alleged

comparator was similarly situated to Lewandowski as it relates to her integrity charge, for

which she was terminated. Object as to uncorroborated hearsay. Object as conclusory.

Oppose consideration by the Court to the extent that it constitutes inadmissible evidence.

        94. While Regan was allegedly working to reduce Captain Sgrignuoli’s discipline, she
was working to prosecute and sustain Captain Sgrignuoli’s false allegations of misconduct
against Plaintiff, which led to Plaintiff’s termination and confirmation of Plaintiff’s termination
by the Fire & Police Commission that Regan headed. [Pl. Decl., ¶ 194]

       Disputed. The basis of the termination and confirmation are set forth in the decision

of the FPC. (ECF Doc. 80-6.) Object as to uncorroborated hearsay. Object as conclusory.

Oppose consideration by the Court to the extent that it constitutes inadmissible evidence.

       95. In mid-February 2019, new Police Chief Morales rescinded the 5-day suspension of
Sgrignuoli after Chief Flynn departed Defendant. [Sgrignuoli Dep. Conf., pp. 55-56, 69]




                                                 31

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 31 of 37 Document 95
       Chief Morales rescinded two days without pay for the charge of failing to use time

to accomplish the mission of the department, and reduced to an official reprimand three

days of suspension for use of official position to unnecessarily interfere in the personal

business of another. (Pederson Decl. ¶10, Ex. 30.)

        96. Male employees of Defendant who committed worse offenses than Plaintiff were not
terminated. [Pl. Decl., ¶ 177] Plaintiff identifies numerous male comparators who committed
infractions far more serious than what Plaintiff was accused of and fired for, but were not
terminated. [Pl. Decl., ¶¶ 13, 124, 187-88, 196-202 and Exs. 36-41. These include Daniel Culver,
Clayton Amborn (who received command assistance that female officers did not), Lt. Dennis
Trzcinski, Captain Sgrignuoli, Alex Ayala, Robert Velez, Officer Edward McCrary, Sgt. Charles
Cross, Zebdee Wilson, Det. Herb Glidewell, Lt. David Salazar, Det. Rodolfo Gomez, Jr., Patrick
Fuhrman, Assistant Chief Raymond Banks, Reginald Hampton, Mark Kapusta, John Corbett,
Robert A Brown, II, Scott D. Charles, Det. Edward McCrary, Asst. Chief Darryl Winston, Lt.
Steven Kelly (who testified at my Fire & Police Commission hearing against me), Bradley R.
Dall, and Joshua Albert. Regan testified as to Culver that “there was something where the
prosecution’s case wasn’t very strong because the witnesses weren’t called and neither was the
office” called to testify at the Fire & Police Commission hearing, “and so the board felt that the
allegations lacked proof.” “But what he did, if have proven to be true, yeah, I think is terrible.”
[Regan Dep., pp. 86-87]

       Lewandowski’s opinion on what is “far worse” is not relevant. Object as to

relevance. There is no production of evidence that these alleged comparators were similarly

situated to Lewandowski as it relates to her integrity charge, for which she was terminated.

Object as to uncorroborated hearsay. Object as conclusory. Oppose consideration by the

Court to the extent that it constitutes inadmissible evidence.

      97. Defendant’s male and female employees who did not complain of discrimination but
committed worse offenses were not terminated. [Pl. Decl., ¶ 178]

       Object as to relevance. There is no production of evidence that these alleged

comparators were similarly situated to Lewandowski as it relates to her integrity charge,

for which she was terminated. Object as to uncorroborated hearsay. Object as conclusory.

Oppose consideration by the Court to the extent that it constitutes inadmissible evidence.

       Sex Discrimination Against Other Female Employees

                                                32

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 32 of 37 Document 95
        98. Other female employees at Defendant suffered sex discrimination at work:
        a. Melanie Beasley.
        i. On or about October 14, 2014, while at Beasley’s home, Plaintiff overheard Wilkinson
speaking to Beasley on her speaker phone, and he said, “If you leave me, I will kill you.” [Pl.
Decl., ¶ 34] Wilkinson also made multiple threats that he would kill Beasley, particularly if he
ever found out about her starting a relationship with another man. [Pl. Decl., ¶ 33] Wilkinson
told Beasley he was watching her, and “I can take you out from 1,000 yards.”
        ii. On or about December 10, 2014, Beasley spoke to Lt. Hanley and told him that she
was afraid for her life from Wilkinson, that she thought he was going to kill her, that he was
having rage issues, that his wife knew about their relationship and told Beasley he’s crazy, and
that Beasley should be afraid. Lt. Hanley did nothing to address Beasley’s concerns. [Pl. Decl.,
¶¶ 50-51] Lt. Hanley denied that Plaintiff or Beasley ever reported Beasley’s sexual assault to
him. [F&PC I, p. 375]
        iii. On or about December 11, 2014, Beasley spoke to her own supervisor, Lt. Leitzke,
who came in while he was off duty, about the death threats, intimidation, and sexual harassment
she was suffering at the hands of Wilkinson. Beasley told Lt. Leitzke that she had told Lt. Hanley
about the about the death threats, intimidation, and sexual harassment she was suffering at the
hands of Wilkinson, the previous day. [Pl. Decl., ¶¶ 52-53] Lt. Leitzke told Beasley not to let
Wilkinson surprise her, and that if Wilkinson came to her house, Beasley should drive away. Lt.
Leitzke told Beasley that if Wilkinson ever showed up at Walmart while she was there, it was not
a coincidence and she should leave right away. Lt. Leitzke encouraged Beasley not to file a
report and to keep the situation secret. Lt. Leitzke made sexual advances to Beasley in the
meeting. Lt. Leitzke did nothing to address Beasley’s concerns. [Pl. Decl., ¶¶ 54-58]
        b. Nancy Nelson.
        i. On or about March 31, 2015, fellow officer Nancy Nelson’s husband made an
unsubstantiated and unfounded 911 call to Defendant to report her for domestic violence. When
male officers of the Department responded to the scene, they accepted her husband’s lies and
arrested Nancy Nelson. [Pl. Decl., ¶ 132]
        ii. On or about June 11, 2015, Nancy Nelson was arrested for her first OWI charge, and
the Department put her on desk duty and would not allow her to even ride as a passenger until
she got her occupational license in October 2015. Male officers in similar situations were not put
on desk duty or stripped of their ability to ride in squad cars with other officers, and were not
investigated. [Pl. Decl., ¶¶ 148-49]
        iii. When Nancy Nelson called 911 on or about November 29, 2015 because her husband
Grant Nelson (a fellow member of the Department) was in an uncontrollable, intoxicated rage
with a knife, threatening to kill her, and complained about domestic violence and threats by her
husband, Defendant responded by:
        a. Refusing to arrest Grant Nelson, even though Nancy Nelson took video of his
threatening her life in an intoxicated rage and showed it to the responding officers from
Defendant, and despite Wisconsin’s mandatory arrest law in domestic violence situations;
        b. Allowing Grant Nelson to keep the knife that he threatened his wife with;
        c. Taking Grant Nelson outside the house and telling him to drive somewhere else, even
though he was obviously intoxicated and could not drive legally;
        d. Ignoring Nancy Nelson’s concerns and leaving the scene without assisting her; and
        e. Charging Nelson with disorderly conduct and domestic violence but issuing no charges
against Grant Nelson.

                                               33

       Case 2:16-cv-01089-WED Filed 07/12/19 Page 33 of 37 Document 95
        [Pl. Decl., ¶ 172]
        c. Unnamed women.
        i. Chief Edward Flynn and his staffer, Joel Plant, “were involved in a variety of different
engagements with female employees that they did not want made public.” Chief Flynn was never
investigated for any of those indiscretions, in Sgrignuoli’s opinion, “because he ordered it
otherwise.” [Sgrignuoli Dep. Conf., pp. 58, 94-95]
        ii. Regan is aware “of instances in which female members of the department have
actually gotten temporary restraining orders against male members of the department.” [Regan
Dep., p. 67] Regan is aware of sex discrimination complaints against the Milwaukee Police
Department that were sustained by the department and by the Wisconsin Equal Rights Division.
[Regan Dep., pp. 73-74] Regan received a telephone complaint from a female employee about
being reassigned off the POST team at the Department. [Regan Dep., p. 31]
        d. MaryNell Regan.
        i. Regan told Sgrignuoli that “she thought Chief Flynn was stalking her,” and she told
him “he had made sexual advances and that he was inappropriate” to her. [Sgrignuoli Dep., p.
72] Sgrignuoli testified that he felt it was improper for Chief Flynn to making advances to Regan
because “She’s his boss, first of all. Secondly, that’s how he treated all women on the Police
Department in my opinion.” Sgrignuoli testified, “I think it lends to eroding the credibility of the
police department as its lead member. I think it supports the affair he had early on in his tenure
that was well documented. … I think it also goes to his integrity. I think it also provides the
appearance of impropriety. And certainly I don’t think it’s a characteristic of a good, sound,
ethical leader.” [Sgrignuoli Dep. Conf., pp. 81-82]
        ii. Regan thought that the Department’s decision to investigate whether she was having
an affair with Sgrignuoli was sex discrimination against her, “and I decided not to pursue that.
But do I think they would have—Do I think Chief Flynn would have surveilled a male? Probably
not.” [Regan Dep., p. 59] She testified, “I do know that I was very prepared for meetings and
often Flynn didn’t like that, and that irked him. … Q. …Would it be fair to say that he can
sometimes be uncomfortable with women in power? A. That’s my personal opinion, yes.”
[Regan Dep., p. 62]
        e. Katrina Warren filed a complaint against Defendant for sexual harassment from an
Assistant Chief. [Regan Dep., p. 32]

       Object as to relevance; Lewandowski’s Title VII claim requires her to show that her

termination was due to sex discrimination or retaliation; these alleged other acts are not

relevant to that claim; nor has Lewandowski met her burden of showing a custom, policy,

or practice for her Monell claim. Object as to uncorroborated hearsay. Object as

conclusory. Oppose consideration by the Court to the extent that it constitutes inadmissible

evidence.

       Other Female Employees’ Protected Activity



                                                34

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 34 of 37 Document 95
        99. Other female employees at Defendant engaged in protected activity:
        a. Melanie Beasley.
        i. On or about January 5, 2015, Beasley met with Sergeant Estacio and Sergeant Klein
from Internal Affairs to discuss the abuse she suffered by Wilkinson, but they treated Beasley
like a criminal during this meeting and issued a "no contact" order for Beasley as to Wilkinson,
instead of taking any action against Wilkinson. [Pl. Decl., ¶ 75]
        ii. Beasley called Lt. Leitzke after her meeting with Internal Affairs; he told Beasley not
to document anything and leveraged a potential promotion against her in attempts to convince
her to not to file a report on Wilkinson. [Pl. Decl., ¶ 76]
        iii. When Beasley went to Internal Affairs about the abuse she was experiencing by
Wilkinson, she was told to get a restraining order and then the threat could be looked into. [Pl.
Decl., ¶ 80] Lt. Hanley denies telling Beasley to get a temporary restraining order. [F&PC I, p.
68] On or about January 15, 2015, Beasley obtained a temporary restraining order against
Wilkinson with Plaintiff’s assistance and support. [Pl. Decl., ¶ 82]
        iv. Melanie Beasley “frequently called” Regan about her discrimination complaints at
Defendant. Regan told Beasley that “we would not normally take a personnel complaint absent
command staff telling us that they believe they had a conflict of interest.” [Regan Dep., pp. 35-
36]
        b. Nancy Nelson.
        i. On December 8, 2015, Nancy Nelson filed a detailed, five-page sex discrimination
complaint against the Department with the Fire & Police Commission. [Regan Dep., Ex. 6]
        c. MaryNell Regan.
        i. Regan complained to the mayor and to the City Attorney that she felt someone in the
Police Department from Internal Affairs was following her, but no one took any action to help
her on the complaint. She testified, “I was told by the mayor’s office that they did talk to Flynn
and told him to leave me alone, to stop following me—stop investigating me.” [Regan Dep., pp.
42-43, 46] When asked about the conclusion of the investigation, Regan testified, “I believe
Captain Sgrignuoli got discipline, but I do know for a fact that the file wasn’t closed. And it
wasn’t closed until Alfonso Morales became chief.” [Regan Dep., pp. 50, 83] Morales became
Chief while Regan was still Executive Director of the Fire & Police Commission. [Regan Dep.,
p. 85]
        ii. Regan accused Chief Flynn of abusing his police powers by investigating her. [Regan
Dep., pp. 56-57]
        iii. Regan testified that she “listened to parts of [Plaintiff’s] radio show on WNOV where
she made allegations against a lot of different people.” [Regan Dep., p. 65]

       Object as to relevance; Lewandowski’s Title VII claim requires her to show that her

termination was due to sex discrimination or retaliation; these alleged other acts are not

relevant to that claim; nor has Lewandowski met her burden of showing a custom, policy,

or practice for her Monell claim. Object as to uncorroborated hearsay. Object as




                                                35

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 35 of 37 Document 95
conclusory. Oppose consideration by the Court to the extent that it constitutes inadmissible

evidence.

       Retaliation Against Other Employees

         100. Defendant retaliated against other employees for protected activity:
         a. Melanie Beasley.
         i. Beasley called Lt. Leitzke after her meeting with Internal Affairs on January 5, 2015;
he told Beasley not to document anything and leveraged a potential promotion against her in
attempts to convince her to not to file a report on Wilkinson. [Pl. Decl., ¶ 76]
         ii. At no time after the reporting of this incident to either Lt. Hanley or Lt. Leitzke did
Defendant ever take any steps to limit Wilkinson’s duties, police powers or contact with the
victim, Beasley. Instead, the Department retaliated against Beasley for reporting the death
threats, intimidation, and sexual harassment she was suffering at the hands of Wilkinson. [Pl.
Decl., ¶ 59]
         iii. After receiving the temporary restraining order against Wilkinson, Beasley emailed a
copy to District Five Captain Stigler, asking for Defendant’s assistance. Captain Stigler did not
help Beasley. [Pl. Decl., ¶ 83]
         iv. On or about February 6, 2015, Beasley made an official written report on Wilkinson to
Sgt. Schroeder of Internal Affairs at Defendant; Defendant’s Internal Affairs Division did not
contact her about the complaint until on or about March 29, 2015. [Pl. Decl., ¶ 109]
         v. When IAD finally contacted Beasley about her complaints of death threats and
controlling and abusive behavior by Wilkinson, they asked her dismissively, “What do you
want? A bodyguard?” [Pl. Decl., ¶ 110]
         vi. After submitting her complaint about Wilkinson, Beasley met with Internal Affairs
Criminal Detective Christopher Zimmerman. During her second meeting with Detective
Zimmerman, he questioned if Beasley really wanted an investigation done and threatened that if
she continued to push for an investigation, that Internal Affairs would begin investigating her for
wrongdoing she did not commit. [Pl. Decl., ¶ 111]
         b. Captain Johnny Sgrignuoli.
         i. Chief Flynn retaliated against Sgrignuoli by suspending him for only five days (which
meant that Sgrignuoli could not appeal it or learn any information about why he received the
suspension) and transferring him to a less prestigious position after he had Sgrignuoli
investigated for an alleged affair with Regan. The suspension also halted Sgrignuoli’s
advancement possibilities to Inspector within the department. [Sgrignuoli Dep. Conf., pp. 83-85,
87-88] Sgrignuoli has now resigned from the Department. [Pl. Decl., ¶ 195]
         ii. Sgrignuoli thinks he never should have been investigated for viewing the video at City
Hall, and Assistant Chief Bill Jessup and Inspector Tom Stigler both told him that. [Sgrignuoli
Dep. Conf., p. 100] Sgrignuoli testified to his opinion as to why Chief Flynn resigned abruptly as
he did, saying “I think that all of the—all of his extracurricular activities caught up to him. I
think that a lot of what the Common Council was becoming aware of and the Commission was
becoming aware of, which was public to a lot of people, there was no secret. … The fact that he
was absent for the last two months, and yet remained on the payroll, that was interesting. So,
year, I think it’s no coincidence that he and then Assistant Chief Jessup, Joe Plant made a quick
exit, Inspector Stigler made a quick exit. Everyone who could leave did. Assistant Chief Harpole

                                                36

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 36 of 37 Document 95
made a quick exit out of the run for Chief,” referring to Chief Flynn’s allies at the Department.
[Sgrignuoli Dep. Conf., pp. 103-04]
       c. MaryNell Regan.
       i. The mayor’s chief of staff called Regan on a Friday and asked for her resignation
because “the mayor wants to take the commission in a different direction,” and she submitted her
resignation the following Monday. [Regan Dep., pp. 80-81 & Ex. 9]

       Object as to relevance; Lewandowski’s Title VII claim requires her to show that her

termination was due to sex discrimination or retaliation; these alleged other acts are not

relevant to that claim; nor has Lewandowski met her burden of showing a custom, policy,

or practice for her Monell claim. Object as to uncorroborated hearsay. Object as

conclusory. Oppose consideration by the Court to the extent that it constitutes inadmissible

evidence.



       Dated and signed at Milwaukee, Wisconsin 12 day of July, 2019.

                                                    GRANT F. LANGLEY
                                                    City Attorney

                                                    s/ ROBIN A. PEDERSON
                                                    Assistant City Attorney
                                                    State Bar No. 01045759
                                                    Attorneys for Defendant
                                                    Milwaukee City Attorney’s Office
                                                    800 City Hall
                                                    200 East Wells Street
                                                    Milwaukee, WI 53202
                                                    Telephone: (414) 286-2601
                                                    Fax: (414) 286-8550
                                                    Email: rpederson@milwaukee.gov

1032-2016-1768:260812




                                               37

        Case 2:16-cv-01089-WED Filed 07/12/19 Page 37 of 37 Document 95
